PER curiam:.
Affirmed. With respect to the sentencing issue, we recognize that Appellant was, initially, improperly sentenced because the trial judge used separate scoresheets for this case and a separate case pending at the same time. However, both sentences were addressed by this court in Harris v. State, 619 So.2d 1043 (Fla. 4th DCA 1993) in which the trial court was directed on remand to sentence Appellant using a single scoresheet. Therefore, the issue is moot.
ANSTEAD, STONE and POLEN, JJ., concur.